DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Friedman et al, 2002/0145526.
Friedman et al disclose a patient positioning monitoring apparatus and method of use therefore comprising: an absorbent article (2) (see figs. 1a, 1b) comprising a topsheet made of a fluid permeable material (12, 18), a backsheet comprising a first layer of fluid impermeable material (10), a conductive ink pattern provided above the first layer and configured to form a first electrode trace and a second electrode trace, a passive radio frequency identification
(RFID) tag (16) attached to the first layer and having electrical contacts that couple to the first and second electrode traces, an absorbent core (14) situated between the topsheet and the backsheet, and a fluid filter layer (18) situated so as to inhibit a low volume of fluid from being able to reach the first and/or second electrode traces beneath the absorbent core (14), wherein 
the excitation signal") indicating an incontinence event has occurred in response to the passive RFID tag being excited by external energy ( see par. 0071 ,0079, 0082).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. The teachings of Friedman et al has been discussed above.

Regarding claim 23, with respect to type of connection between the first and second electrode traces, such limitations are trivial, failing to provide any additional advantage within the art, such configurations are well-known in the art. Therefore, it would have been an obvious extension as taught by the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 11,020,284 (hereinafter ‘284 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is a broader recitation of the ‘284 Patent. For instance in claim 1 of the current application and in the ‘284 Patent, the applicant claims:
Application No. 17/242,352
Patent No. 11,020,284
An absorbent article comprising a topsheet 
made of a fluid permeable material, an 
absorbent core situated beneath the topsheet,
a substrate situated beneath the absorbent 
core, a conductive ink pattern provided on the 
substrate and configured to form a first 

and a radio frequency identification (RFID) 
tag attached to the substrate and having 
electrical contacts that couple to the first and 
second electrode traces, the first and second 
electrode traces each having a redundancy 
means for coupling to the electrical contacts 
of the RFID tag to provide redundant 
electrical pathways between the first and 
second electrode traces and the electrical 
contacts.




Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-46 of the ‘284 Patent as a general teaching for an absorbent article, to perform the same function as claimed in the present In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).
Allowable Subject Matter
Claims 5, 7, 9-17, 21, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-23 are rejected, but would be allowable upon filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: the applicant teaches that the absorbent article includes a topsheet made of a fluid permeable material, a backsheet comprising a first layer of fluid impermeable material, a conductive ink pattern provided above the first layer and configured to form a first electrode trace and a second electrode trace, a passive radio frequency identification (RFID) tag including the antenna inlay and attached to the first layer such that the first and second electrical contact portions couple to .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


DANIEL ST CYR
Primary Examiner
Art Unit 2876


/DANIEL ST CYR/Primary Examiner, Art Unit 2876